SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

513
KA 15-01366
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL J. REGATUSO, II, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (DANIELLE C. WILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael M.
Mohun, J.), rendered May 13, 2015. The judgment convicted defendant,
upon a jury verdict, of criminal sale of a controlled substance in the
third degree (seven counts), criminal possession of a controlled
substance in the third degree (seven counts) and conspiracy in the
fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the fines imposed for
criminal possession of a controlled substance in the third degree
under counts 3, 5, 7, 9, 11, 13, and 15 of the indictment and as
modified the judgment is affirmed.

     Same memorandum as in People v Regatuso ([appeal No. 1] ___ AD3d
___ [June 17, 2016]).




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court